Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION

Claim Status
 
Claims 1-17  are pending for this application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 10/30/2020 have been considered.

Claim Construction

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection |, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) 	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term
having no specific structural meaning) for performing the claimed function;

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that”; and

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient
structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

1.	Claims 1,2,3,9,10,11 and 15  recites the limitation that invoke 35 U.S.C 112(f):

a. Claim 1 recites the limitations:
i. " data processing means..."
ii. " generation by means of at least one generator..."

b. Claim 2  recites the limitation: 
i. " first image by means of a first generator..."
ii. “second print by means of a second generator…”

c. Claim 3 recites the limitations:
i. " second print by means of a third generator sub-network..."

d. Claim 9 recites the limitations:
i. " third image by means of a first generator sub-network (GB) of the GAN..."
ii." generation by means of a second generator sub-network…”

e. Claim 10 recites the limitations:
i. " by means of a third generator sub- network..."

f. Claim 11 recites the limitations:
i. " obtaining by means of the third generator sub-network..."

g. Claim 15 recites the limitations:
i. " by means of the CNN..."
ii. “by data processing means (21) of a client (2)…”

Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1,2,3,9,10,11 and 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) for the following limitations:

a. Claim 1: 
i. Within the specification  the " data processing means..."  is mentioned as Paragraphs [0065]  and [0092]. The " data processing means..."    is  provided as a structure without any clear definition of the structural element or entity ( such as a clear definition of what type of structure it is that may clearly define the element to one in the skills in the art).  There is no clear definition within the specification for one in the ordinary skills in the art to identify the  " data processing means..."    and configured task.  Although mentioned in Paragraphs [0065]  and [0092]. The " data processing means..." has no defined structure within the specification. 

	ii. Within the specification the  " generation by means of at least one generator..." is mentioned within ABSTRACT and Paragraphs [0018] and Fig. 4 and furthermore the structure of the ” generation by means”  is  defined by ABSTRACT as (GLT, GM , GB  within Fig. 4).

b. Claim 2: 
i. Within the specification  the " first image by means of a first generator..."  is mentioned as Paragraphs [0021]. The " first image by means of a first generator..."  is  provided as a structure without any clear definition of the structural element or entity ( such as a clear definition of what type of structure it is that may clearly define the element to one in the skills in the art).  There is no clear definition within the specification for one in the ordinary skills in the art to identify the  " first image by means of a first generator..."and configured task.  Although mentioned in Paragraphs [0021] . The " first image by means of a first generator..." has no defined structure within the specification. 

ii. Within the specification  the “second print by means of a second generator…” is mentioned as Paragraphs [0020] and [0089]. The“second print by means of a second generator…”  is  provided as a structure without any clear definition of the structural element or entity ( such as a clear definition of what type of structure it is that may clearly define the element to one in the skills in the art).  There is no clear definition within the specification for one in the ordinary skills in the art to identify the  “second print by means of a second generator…” and configured task.  Although mentioned in [0020] and [0089] . The "second print by means of a second generator…”has no defined structure within the specification. 

c. Claim 3: 
i. Within the specification  the  " second print by means of a third generator sub-network..."  is mentioned as Paragraphs [0022] and [0086]. The" second print by means of a third generator sub-network..." is  provided as a structure without any clear definition of the structural element or entity ( such as a clear definition of what type of structure it is that may clearly define the element to one in the skills in the art).  There is no clear definition within the specification for one in the ordinary skills in the art to identify the  " second print by means of a third generator sub-network..." and configured task.  Although mentioned in Paragraphs [0022] and [0086]. The " second print by means of a third generator sub-network..." has no defined structure within the specification.
d. Claim 9: 
	i. Within the specification the  “third image by means of a first generator sub-network (GB) of the GAN..." is mentioned within Paragraph [0100] and Fig. 4 and furthermore the structure of the ” generation by means”  is  defined by Paragraph [0100]  as (GB  within Fig. 4).

ii. Within the specification  the " generation by means of a second generator sub-network…” is mentioned as Paragraphs [0020] and [0089]. The " generation by means of a second generator sub-network…” is  provided as a structure without any clear definition of the structural element or entity ( such as a clear definition of what type of structure it is that may clearly define the element to one in the skills in the art).  There is no clear definition within the specification for one in the ordinary skills in the art to identify the  " generation by means of a second generator sub-network…” and configured task.  Although mentioned in [0020] and [0089] . The  " generation by means of a second generator sub-network…” has no defined structure within the specification. 

e. Claim 10: 
	i. Within the specification the  " means of a third generator sub- network"
 is mentioned within Paragraphs [0022], [0078], [0083] and Fig. 4 and furthermore the structure of the “ means of a third generator sub- network"  is  defined by Paragraph  [0078]   as (GM within Fig. 4).

f. Claim 11: 
	i. Within the specification the  " obtaining by means of the third generator sub-network"
 is mentioned within Paragraphs [0033], [0078], [0083] and Fig. 4 and furthermore the structure of the “ means of a third generator sub- network"  is  defined by Paragraph  [0078]   as (GM within Fig. 4).

g. Claim 15: 
i. Within the specification  the “means of the CNN ” is mentioned as Paragraphs [0056]and  [0140]. The “means of the CNN ”    is  provided as a structure without any clear definition of the structural element or entity ( such as a clear definition of what type of structure it is that may clearly define the element to one in the skills in the art).  There is no clear definition within the specification for one in the ordinary skills in the art to identify the “means of the CNN ”    and configured task.  Although mentioned in Paragraphs [0056]and  [0140]. The “means of the CNN ” has no defined structure within the specification. 

ii. Within the specification  the “by data processing means (21) of a client (2)” is mentioned as Paragraphs [0140]  and [0145]. The " data processing means..."    is  provided as a structure without any clear definition of the structural element or entity ( such as a clear definition of what type of structure it is that may clearly define the element to one in the skills in the art).  There is no clear definition within the specification for one in the ordinary skills in the art to identify the  " data processing means..."    and configured task.  Although mentioned in Paragraphs [0140]  and [0145]. The " data processing means..." has no defined structure within the specification. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 


In conclusion, limitations above are considered to invoke 35USC 112(f).

If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


CLAIM INTERPRETATION


Claim Rejections - 35 USC § 112


2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1,2,3,9  and 15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4.	Claim element  " data processing means..." , " first image by means of a first generator...", “second print by means of a second generator…” , " second print by means of a third generator sub-network...", “third image by means of a first generator sub-network (GB) of the GAN...", " generation by means of a second generator sub-network…” and “means of the CNN ” which are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The elements are not defined structural or materially in the specification, within the Paragraphs
[0020],[0021],[0022],[0056],[0065],[0086],[0089],[0092],[0140]and [0145] there are elements mentioned with similar functionality as the elements within the claim, but from the written description within the specification it is not clear the definition of the structures or element (such as what hardware element? as for example: circuits, switches, links etc.)  .  The function of the units and means as mentioned within the specification and claim limitation cannot be the definition of the "device"  or “means” structure.   
	Within Claims 1,2,3,9  and 15   the mentioned  " data processing means..." , " first image by means of a first generator...", “second print by means of a second generator…” , " second print by means of a third generator sub-network...", “third image by means of a first generator sub-network (GB) of the GAN...", " generation by means of a second generator sub-network…” and “means of the CNN ” cannot be considered as structures within a structural definition mentioned in the specification. The means / unit that are presented in the claim limitation should be clearly defined within the specification. 

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.
5.	Claims 16 and 17  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims is directed to a computer program per se. Claim 16 mentions “A computer program product …” AND Claim 17 mentions “A  storage means readable by computer equipment on which a computer program product…”
See MPEP 2106.3:
Non-limiting examples of claims that are not directed to any of the statutory categories include:
Products that do not have a physical or tangible form, such as information (often referred to as "data per se”) or a computer program per se (often referred to as “software per se") when claimed as a product without any structural recitations.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

	
6.	Claims 1,2,3,4,13 and 14  are rejected under 35 U.S.C 103 as being patentable over Indu Joshi ( NPL DOC : “ Latent Fingerprint Enhancement using Generative Adversarial Networks,” 03/07/2019, 2019 IEEE Winter Conference on Applications of Computer Vision (WACV), Pages 895-902)    in view of Lim et al. ( USPUB 20180286055).


As per claim 1,  Indu Joshi teaches  A method for augmenting a training image base representing a print on a background ( Page 898- Col. 1- 2.3 Training, Page 899-Figure 4. ), of steps of.  (b) for at least a first image of said base, and a ridge map of a second print different from the print represented by said first image ( ridge structure enhancement process taught within Page 899-Col. 2- 1.Finger Quality Analysis and 2. Ridge Structure Preservation, Page 900 – Figure 6) , of a synthetic image presenting the background of said first image and representing the second print ( Page 898-Col. 1-2.3 Training-“…we have synthetically generated latent impressions by adding varying levels of Gaussian noise and different background into good quality fingerprints,…”)  .  
	Indu Joshi does not explicitly teach characterized in that it comprises the implementation, by data processing means (11) of a server (1),generation by means of at least one generator sub-network (GB, GM, GLT) of a generative adversarial network, GAN,
	However, within analogous art , Lim et al. teaches characterized in that it comprises the implementation, by data processing means (11) of a server (1) ( Paragraphs [0017] and [0036]) ,generation by means of at least one generator sub-network (GB, GM, GLT) of a generative adversarial network, GAN ( Paragraph [0030]- “… this process is repeated in the reverse order. The loss functions for the pixels 114 are examined by the neurons in the last layer 104 of the generator sub-network 102 first (e.g., the functions are applied by the neurons to the pixels 114), followed by the neurons in the second-to-last layer 106, followed by the neurons in the third-to-last layer 106, and so on….” AND Paragraph [0018]) ,
	One of ordinary skill in the art would have been motivated to combine the teaching of lim et al. within the modified teaching of  the latent fingerprint enhancement using generative adversarial networks within Indu joshi because   the  optical flow determination system mentioned by lim et al.  provides a system and method  for implementing  generator sub-network configured to generate one or more distribution-based images.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the optical flow determination system mentioned by lim et al. within the modified teaching of   the latent fingerprint enhancement using generative adversarial networks within Indu joshi for   implementing  a  system and method  for a  generator sub-network configured to generate one or more distribution-based images.

As per claim 2,  Combination of Indu Joshi and Lim et al. teach claim 1, 
Indu Joshi teaches wherein the step (b) comprises the extraction of the background of said first image by means of a first generator sub- network (GB) of said GAN ( Figure 2 showing the input image and the generator of the image and Page 896- Col. 2- “…Generative Adversarial Networks have been successfully used in various applications such as synthetic image generation, image inpainting, and image denoising [13]. GANs generate sharper and enhanced images compared to other generative models including autoencoders. In this research,we propose a GANs based algorithm…”) , then the generation of the synthetic image from the background extracted from the first image and from the ridge map of the second print by means of a second generator sub-network (GLT) of said GAN ( Page 900 – Col. 2- Figure 6 and 4.2- Ridge Structure Preservation) .  

As per claim 3, Combination of Indu Joshi and Lim et al. teach claim 2, 
Indu Joshi  teaches comprising a step (a) of obtaining the ridge map of the second print from a second image representing said second print by means of a third generator sub-network (GM) of said GAN ( Page 896 – Figure 2 and Col. 2- 1.2 Research Contribution – “…Generative Adversarial Networks have been successfully used in various applications such as synthetic image generation, image inpainting, and image denoising [13]. GANs generate sharper and enhanced images compared to other generative models including autoencoders. In this research, we propose a GANs based algorithm for latent fingerprint enhancement…” AND 2. Proposed Algorithm – “…Latent fingerprint enhancement involves generating fingerprint images with clear ridge structure so that it can facilitate accurate feature extraction and improved matching performance. In this paper, latent fingerprint enhancement is posed as a conditional image generation problem where the enhanced image is conditioned by the given latent….”) . 
 
As per claim 4, Combination of Indu Joshi and Lim et al. teach claim 1, 
Indu Joshi does not explicitly teach comprising a prior training step (a0) from said training image base of parameters of the at least one generator sub-network (GB, GM, GLT) and of a discriminator sub-network (D) of said GAN, antagonistically.
Within analogous art, Lim et al.  teaches comprising a prior training step (a0) from said training image base of parameters of the at least one generator sub-network (GB, GM, GLT) and of a discriminator sub-network (D) of said GAN, antagonistically ( Paragraph [0013]- “The GAN includes two sub-networks, namely a generator sub-network and a discriminator sub-network. These sub-networks interact in a setting of a two-player minimax game. During training, the generator sub-network attempts to learn how to produce real-looking image samples based on training images provided to the generator sub-network. The discriminator sub-network attempts to learn how to distinguish the produced image samples from the genuine (e.g., training) image samples, which are original and not produced by the generator sub-network….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of lim et al. within the modified teaching of  the latent fingerprint enhancement using generative adversarial networks within Indu joshi because   the  optical flow determination system mentioned by lim et al.  provides a system and method  for implementing  generator sub-network configured to generate one or more distribution-based images.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the optical flow determination system mentioned by lim et al. within the modified teaching of   the latent fingerprint enhancement using generative adversarial networks within Indu joshi for   implementing  a  system and method  for a  generator sub-network configured to generate one or more distribution-based images.

As per claim 13, Combination of Indu Joshi and Lim et al. teach claim 1,
Indu  Joshi teaches  wherein said prints are biometric prints, in particular fingerprints ( Figure 1 and Figure 3) .  

As per claim 14, Indu Joshi teaches A method for training parameters of a convolutional neural network ( convolutional auto encoder for reconstructing taught within Page 896 and Col. 1 and Col. 2- 1.2 Research Contributions) , CNN, for classification of images representing a print on a background (Page 897- Col. 1- Figure 3 and “…EnhL is trained to produce an enhanced version of the given latent fingerprint x while DisE is trained to classify whether the input image y is a real enhanced image or generated by EnhL….”) ,
for augmenting a training image base representing a print on a background ( Finger print on a background taught within Page 895- Col. 2- Figure 1) , said training images already being classified, then a step of:(c) Training, from the already classified training image base augmented by at least said synthetic image presenting the background of said first image and representing the second print, of the parameters of said CNN ( Page 898-Col.1- “…we have synthetically generated latent impressions by adding varying levels of Gaussian noise and different background into good quality fingerprints,…”  CNN is mentioned and GAN is well known within the art to be utilizing  CNN layers   Also taught within Page 896- Col. 1 -1.1. Related Work – lines – 14.  And Col. 2- 1.2 Research Contributions – lines 1-10) .  
 The method according to claim 1 is taught in detail above within the rejection of claim 1 over combination prior art Indu Joshi and Lim et al. .
	One of ordinary skill in the art would have been motivated to combine the teaching of lim et al. within the modified teaching of  the latent fingerprint enhancement using generative adversarial networks within Indu joshi because   the  optical flow determination system mentioned by lim et al.  provides a system and method  for implementing  generator sub-network configured to generate one or more distribution-based images.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the optical flow determination system mentioned by lim et al. within the modified teaching of   the latent fingerprint enhancement using generative adversarial networks within Indu joshi for   implementing  a  system and method  for a  generator sub-network configured to generate one or more distribution-based images.

7.	Claims 15,16 and 17  are rejected under 35 U.S.C 103 as being patentable over Indu Joshi ( NPL DOC : “ Latent Fingerprint Enhancement using Generative Adversarial Networks,” 03/07/2019, 2019 IEEE Winter Conference on Applications of Computer Vision (WACV), Pages 895-902)    in view of Lim et al. ( USPUB 20180286055) in further view of Othman et al. ( USPUB 20190362130).

As per claim 15, Combination of Indu Joshi and Lim et al. teach claim 14,
Combination of Indu Joshi and Lim et al. does not explicitly teach for training parameters of a CNN  , and then a step of: (d) Classification, by means of the CNN  , of said input image by data processing means (21) of a client (2).
Within analogous art, Othman et al.  teaches for training parameters of a CNN ( Paragraphs [0162] and [0255-0256]) , and then a step of: (d) Classification, by means of the CNN ( classifier taught within Paragraphs [0245-0246]) , of said input image by data processing means (21) of a client (2) ( Data processing apparatus taught within Paragraphs [0048]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Othman et al.  within the combined modified teaching of  the latent fingerprint enhancement using generative adversarial networks within Indu joshi and   the  optical flow determination system mentioned by lim et al.  because the Authentication using imagery captured using mobile devices mentioned by  Othman et al. provides a system and method  for implementing  fingerprint recognition utilizing neural network.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Authentication using imagery captured using mobile devices mentioned by  Othman et al. within the combined modified teaching of  the latent fingerprint enhancement using generative adversarial networks within Indu joshi and   the  optical flow determination system mentioned by lim et al.  for   implementing  a  system and method  for fingerprint recognition utilizing neural network.

As per claim 16, Combination of Indu Joshi and Lim et al. teach claim 1, 
Combination of Indu Joshi and Lim et al. does not explicitly teach for augmenting a training image base representing a print on a background, for training parameters of a convolutional neural network, CNN, or for classification of an input image, when said program is executed on a computer.
Within analogous art, Othman et al.  teaches  for augmenting a training image base representing a print on a background ( Paragraphs [0172-0173]) , for training parameters of a convolutional neural network, CNN, or for classification of an input image, when said program is executed on a computer ( computer storage taught within Paragraph [0073] and training , classifier taught within [0083 and [0093]) .  

As per claim 17, Combination of Indu Joshi and Lim et al. teach claim 1,
Combination of Indu Joshi and Lim et al. does not explicitly teach Othman et al.  teaches  A storage means readable by computer equipment on which a computer program product comprises code instructions  for augmenting a training image base representing a print on a background, for training parameters of a convolutional neural network, CNN, or for classification of an input image.
Within analogous art, Othman et al.  teaches  A storage means readable by computer equipment ( computer storage taught within Paragraph [0073]) on which a computer program product comprises code instructions  ( Paragraphs [0057] and [0074]) 
 for augmenting a training image base representing a print on a background ( Paragraphs [0172-0173]), for training parameters of a convolutional neural network, CNN, or for classification of an input image( Figures 2A-2C, computer storage taught within Paragraph [0073] and training , classifier taught within [0083 and [0093]).   

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

8.          Claims 5,6,7,8,9,10,11 and 12  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 5, prior art of record does not teach or suggest the limitation mentioned within claim 5: “…for at least one image of said training image base, said third image, the updating of the parameters of the at least one generator sub-network (GB, GM, GLT) by minimizing for said third image at least one generator objective function (Li, L2, L3), then the updating of the parameters of the discriminator sub-network (D) by minimizing for said third image at least one discriminator objective function (L4).  ” 

As to claim 6, Claim 6 depends on claim 5, therefore the prior art of record does not teach or suggest claim 6.

As to claim 7, Claim 7 depends on claim 6, therefore the prior art of record does not teach or suggest claim 7.

As to claim 8, Claim 8 depends on claim 7, therefore the prior art of record does not teach or suggest claim 8.

As to claim 9, Claim 9 depends on claim 8, therefore the prior art of record does not teach or suggest claim 9.

As to claim 10, Claim 10 depends on claim 9, therefore the prior art of record does not teach or suggest claim 10.

As to claim 11, Claim 11 depends on claim 10, therefore the prior art of record does not teach or suggest claim 11.

As to claim 12, Claim 12 depends on claim 11, therefore the prior art of record does not teach or suggest claim 12.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Notes

10.	The Examiner acknowledges the following prior arts below as pertinent to the current applications claim limitations and inventive concept, although the following prior arts shown below were not relied upon to address the limitations within the claim, they are analogous art mentioning the inventive concept key points on (generative neural network, convolutional neural network , finger print recognition and analysis, image processing etc.).


1)	Jinyuan Zhao, "Document image binarization with cascaded generators of conditional generative adversarial networks,"07/12/2019,Pattern Recognition Volume 96( 2019) , Pages 1-10.

2)	Mohamed Attia, "Fingerprint Synthesis Via Latent Space Representation",11/28/2019, 2019 IEEE International Conference on Systems, Man and Cybernetics (SMC) Bari, Italy. October 6-9, 2019, Pages 1855-1860.

3)	Gengxing Wang, "Generative Adversarial Network (GAN) based Data
Augmentation for Palmprint Recognition," 01/17/2019, 2018 Digital Image Computing: Techniques and Applications (DICTA), Pages 1-5.

4) 	He Zhang, "Synthesis of High-Quality Visible Faces from Polarimetric Thermal Faces using Generative Adversarial Networks,"03/22/2019, International Journal of Computer Vision (2019),127, Pages 845-855.


5)	US- 20210073646

6)	US- 20200388014

7)	US- 20200372351

8) 	US- 20180293734

9) 	US-20180286034

10) 	US-20200320289

11) 	US-20180288086

12) 	US- 20180165508

Conclusion


11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax number (571)272-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637